Case 1:19-cr-00250-REB Document 11 Filed 05/21/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-mj-00123-NYW

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     CUPAZIEERI BARCENAZ-DE PAZ,

       Defendant.




                                    ORDER OF DETENTION




       THIS MATTER came before the Court for a detention hearing on May 21, 2019.

       The government is requesting detention in this case. The defendant contested detention

and both sides offered argument beyond the contents of the Bail Report. In making my findings

of fact, I have taken judicial notice of the information set forth in the court docket of proceedings

and the Pretrial Services Report.

       In order to sustain a motion for detention, the government must establish that there is no

condition or combination of conditions which could be imposed in connection with pretrial release

that would reasonably assure (a) the appearance of the defendant as required or (b) the safety of

any other person or the community. 18 U.S.C. ' 3142(b). The former element must be



                                                  1
Case 1:19-cr-00250-REB Document 11 Filed 05/21/19 USDC Colorado Page 2 of 4




established by a preponderance of the evidence, and the latter requires proof by clear and

convincing evidence.

       The Bail Reform Act establishes the following factors to be considered in determining

whether there are conditions of release that will reasonably assure the appearance of the defendant

and the safety of the community:

       (1)     The nature and circumstances of the offense charged, including whether the offense

is a crime of violence or involves a narcotic drug;

               (2)     the weight of the evidence against the person;

               (3)     the history and characteristics of the person includingB

                       (A)    the person=s character, physical and mental
                       condition, family ties, employment, financial
                       resources, length of residence in the community,
                       community ties, past conduct, history relating to
                       drug and alcohol abuse, criminal history, and record
                       concerning appearance at court proceedings; and

                       (B)      whether at the time of the current offense or
                       arrest, the person was on probation, on parole, or on
                       other release pending trial, sentencing, appeal, or
                       completion of sentence for an offense under Federal,
                       State, or local law; and

               (4)  the nature and seriousness of the danger to any person or the
               community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).

       Weighing the factors set out in the Bail Reform Act, I find the following: Defendant is

alleged to have violated the terms of his supervised release imposed by the United States District



                                                 2
Case 1:19-cr-00250-REB Document 11 Filed 05/21/19 USDC Colorado Page 3 of 4




Court for the Western District of Texas by reentering the United States without permission after

removal. Originally, the court determined that Defendant could be released on electronic

monitoring to reside with his girlfriend. However, after the initial detention hearing, additional

information was provided by authorities in Texas that rendered that placement improper and also

indicated that Defendant was in violation of the terms of his deferred sentence out of Texas state

court. Nor was any viable alternative housing option identified.

       After considering all appropriate factors, I conclude that the preponderance of the evidence

establishes that no condition or combination of conditions of release will reasonably assure the

appearance of the defendant as required.

       IT IS HEREBY ORDERED that the defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal; and

       IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity

to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for

the United States of America, the person in charge of the corrections facility shall deliver

defendant to the United States Marshal for the purpose of an appearance in connection with this

proceeding.




                                                 3
Case 1:19-cr-00250-REB Document 11 Filed 05/21/19 USDC Colorado Page 4 of 4




DATED: May 21, 2019                      BY THE COURT:



                                         Nina Y. Wang
                                         United States Magistrate Judge




                                     4
